UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) x ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE FISCAL YEAR ENDED MARCH 31, 2013 OR o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File number: 811-0969 FCCC, INC. (Exact name of small business issuer as specified in its charter) Connecticut 06-0759497 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 200 Connecticut Avenue, Norwalk, Connecticut (Address of principal executive offices) (Zip Code) (203) 855-7700 (Registrant’s telephone number, including area code) Securities registered under Section 12(b) of the Exchange Act: Title of each class Name of each exchange on which registered None None Securities registered under Section 12(g) of the Exchange Act: Commons Stock (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yeso Nox Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Exchange Act. Yeso Nox Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company’ in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero Smaller Reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yesx Noo Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark if the disclosure of delinquent filers pursuant to Item 405 of Regulation S-K(§229.405 of this chapter) is not contained herein, and will not be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this 10-K or any amendment to this Form 10-K. x Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months) or for such shorter period that the registrant was required to submit and post such files).Yesx No o State issuer’s revenues for its most recent fiscal year ended March 31, 2013:$ 1,000. As of March 31, 2013, the aggregate market value of the issuer’s common stock held by non-affiliates of the issuer was approximately $133,000. APPLICABLE ONLY TO CORPORATE ISSUERS The number of shares outstanding of the issuer’s Common Stock, as of March 31, 2013, was: 1,561,022. Transitional Small Business Format: Yeso Nox FCCC, INC. FORM 10-K TABLE OF CONTENTS Page FORWARD-LOOKING STATEMENTS 1 PART I ITEM 1. Description of Business and Recent Developments 1 ITEM 1A Risk Factors 2 ITEM 1B Unresolved Staff Comments 3 ITEM 2.
